11/28/2018
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                      October 18, 2018 Session

      LINDA OWENS v. HAMILTON COUNTY, TENNESSEE, ET AL.

                   Appeal from the Chancery Court for Hamilton County
                        No. 16-0689 Pamela A Fleenor, Chancellor
                         ___________________________________

                                No. E2017-02395-COA-R3-CV
                            ___________________________________

        Taxpayer brought action against the county and the purchaser at the delinquent tax
sale alleging the sale of her property was void due to the lack of notice of the delinquent
tax sale proceeding. The trial court denied the motion for summary judgment filed by the
taxpayer and dismissed taxpayer’s complaint in its entirety. Taxpayer appeals. Because
the county never effectuated proper service on taxpayer, we reverse the trial court’s
decision and remand with instructions that the trial court void the sale of taxpayer’s
property and declare taxpayer the fee simple owner.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Reversed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.

John P. Konvalinka, Mark W. Litchford, Hollie A. Floberg, Chattanooga, Tennessee, for
the appellant, Linda Owens.

C. Ballard Scearce, Jr., Chattanooga, Tennessee, for the appellee, Kenneth Stiner, Sr.

Rheubin Taylor, Chattanooga, Tennessee, for the appellee, Hamilton County, Tennessee.1

                                                OPINION

                                             I. Background

       In February 2012, Hamilton County, Tennessee (“the County”), mailed the 2011
property tax bill to Ms. Linda Owens (“Appellant”). The mailing address on the tax bill
was “9410 Dexter LN,” Ms. Owens’s residential address. Ms. Owens failed to pay her
       1
           Hamilton County, Tennessee did not file a brief in this appeal but did appear at oral argument.
tax bill, and in March 2013, the County filed a delinquent tax lawsuit (“Delinquent Tax
Suit”) against her in the Chancery Court for Hamilton County (“trial court”). In April
2013, the County mailed the summons (“first summons”) regarding the lawsuit, via
certified mail, to “09410 Dexter LN.” It was returned to the County and showed: “Return
to Sender, Not Deliverable as Addressed, Unable to Forward.” In November 2014, the
County mailed a second summons (“second summons”), via certified mail, to Ms. Owens
at “9412 Dexter LN.” The second summons was returned to the County and showed:
“Return to Sender, No Such Number.” In January 2015, Sheriff’s Deputy Gregg
Bowman attempted to personally serve Ms. Owens with the third summons at “9412
Dexter LN.” Deputy Bowman’s return stated: “not served because the defendant(s) could
not be located.” Deputy Bowman added a handwritten notation on the return, stating:
“Vacant Lot.” After the foregoing attempts at service, the County moved to serve Ms.
Owens via publication. By order of January 29, 2015, the trial court allowed service on
Ms. Owens by publication. The address for Ms. Owens listed in the publication was
“9412 Dexter LN.” Ms. Owens did not see the publication and did not answer the
lawsuit.

       On March 25, 2015, the County filed a Motion for Default Judgment against Ms.
Owens. Despite being made aware that “9412 Dexter LN” was a vacant lot, the County
mailed the motion to Ms. Owens at that address. On April 13, 2015, the motion was
granted. The County also mailed a copy of the Order of Default to Ms. Owens at “9412
Dexter LN,” which order was returned to the County and showed: “Return to Sender, No
Such Number, Unable to Forward.” On May 22, 2015, the trial court entered an Order
Confirming Master’s Reports and Order to Sell Ms. Owens’s property. For purposes of
the sale, the County listed the address for Ms. Owens’s property as “9412 Dexter LN.”
The County mailed the Order Confirming Master’s Reports and Order to Sell to Ms.
Owens at “9412 Dexter LN,” which mailing was returned to the County and showed:
“Return to Sender, No Such Number, Unable to Forward.”

       On June 4, 2015, the County sold Ms. Owens’s property to Mr. Kenneth Stiner, Sr.
(“Appellee”) for $42,000.00. The Order Confirming Sale was filed on June 24, 2015,
and a copy of same was mailed to Ms. Owens at “9412 Dexter LN.” The copy of the
order was returned to the County and showed: “Return to Sender, Not Deliverable as
Addressed, Unable to Forward.” Ms. Owens was not aware that Mr. Stiner purchased her
property until he arrived at her home in July 2016 to take possession.

        On October 11, 2016, Ms. Owens filed suit (“Equity Suit”) in the trial court
against the County and Mr. Stiner. Ms. Owens alleged that the County violated her Due
Process rights when it failed to provide her notice of the tax sale. She requested that the
trial court set aside the sale of her property and declare her the fee simple owner. In
November 2016, both the County and Mr. Stiner filed separate answers.

       On February 10, 2017, Ms. Owens filed a Motion for Judgment on the Pleadings
                                      -2-
requesting that the trial court declare the delinquent tax sale void and restore Ms.
Owens’s ownership. On February 24, 2017, Ms. Owens filed, inter alia, a Tennessee
Rule of Civil Procedure 60.02 Motion for Relief from Judgment and Order, and a Motion
to Consolidate the Delinquent Tax Suit and the Equity Suit. By order of March 20, 2017,
the trial court consolidated the two suits. By separate order of March 20, 2017, the trial
court merged Ms. Owens’s Rule 60.02 Motion with her Motion for Judgment on the
Pleadings. By the same order, the trial court converted Ms. Owens’s Motion for
Judgment on the Pleadings into a motion for summary judgment. On July 6, 2017, Ms.
Owens filed: (1) her supplemental motion for summary judgment with attached exhibits;
(2) her Statement of Undisputed Facts; and (3) her memorandum of law. On September
12, 2017, Mr. Stiner filed his supplemental response to Ms. Owens’s motion for summary
judgment. He did not file a separate response to her Statement of Undisputed Facts, nor
did he file any affidavits or exhibits in support of his responses. The County did not file
a supplemental response.2

       By order of November 9, 2017, the trial court denied Ms. Owens’s motions and
dismissed her complaint in its entirety with prejudice. The trial court found, inter alia,
that the County was diligent in its attempts to serve Ms. Owens by mail and personal
service. Further, the trial court found that the County obtained proper constructive
service by publication. Thus, the trial court held that it acquired subject matter
jurisdiction to sell Ms. Owens’s property in satisfaction of the tax lien. Ms. Owens
appeals.

                                                 II. Issue

       Ms. Owens raises four issues for review; however, we perceive that there is one
dispositive issue, i.e., whether the order affirming the sale of the property is void for lack
of adequate service of process of the delinquent tax lawsuit on Ms. Owens.

                                       III. Standard of Review

       Ms. Owens appeals the denial of summary judgment on all her claims. A trial
court’s decision to grant a motion for summary judgment presents a question of law.
Therefore, our review is de novo with no presumption of correctness afforded to the trial
court’s determination. Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997). This Court
must make a fresh determination that all requirements of Tennessee Rule of Civil
Procedure 56 have been satisfied. Abshure v. Methodist Healthcare-Memphis Hosps.,
325 S.W.3d 98, 103 (Tenn. 2010). When a motion for summary judgment is made, the
moving party has the burden of showing that “there is no genuine issue of material fact

       2
           It was agreed by all parties that the County was a nominal party to the lawsuit.


                                                    -3-
and the moving party is entitled to judgment as a matter of law.” Tenn. R. Civ. P. 56.04.
To the extent that the determination of the issues rests on statutory construction, they
present questions of law, which we review de novo. Riad v. Erie Ins. Exch., 436 S.W.3d
256, 272 (Tenn. Ct. App. 2013) (citing In re Estate of Tanner, 295 S.W.3d 610, 613
(Tenn. 2009) (citing Gleaves v. Checker Cab Transit Corp., 15 S.W.3d 799, 802 (Tenn.
2000)); Myint v. Allstate Ins. Co., 970 S.W.2d 920, 924 (Tenn. 1998)).

                                            IV. Analysis

                                    1. Statutory Requirements

        We first address whether the County complied with the statutory requirements for
notice under Tennessee Code Annotated sections 67-5-2415, 67-5-2502, and 21-1-203(a).
Tennessee Code Annotated section 67-5-2415 governed notice to property owners in
suits to enforce tax liens. At the time the County filed the Delinquent Tax Suit,3 the
statute provided, in relevant part:

        (a) The defendant, when served in any manner according to the Rules of
        Civil Procedure, either by mail or in person, does not have to be served
        with a copy of the complaint and exhibit and instead, the clerk may issue a
        notice to accompany the summons.

        (b) The notice shall identify the suit mentioned in the summons sufficiently
        to enable the taxpayer to know what delinquent taxes the taxpayer is being
        sued for and what property is subject to the lien.

                                              ***

        (d) Constructive service of process shall be made as now provided by law.

        (e) In all counties, personal service of process on the defendant may be
        dispensed with and the summons and notice may be sent by certified or
        registered mail, return receipt requested . . . .

Tenn. Code Ann. § 67-5-2415 (a), (b), (d), (e). Tennessee Code Annotated section 67-5-
2502 also governed notice to taxpayers of suits to enforce tax liens, and, at the time the
County filed the Delinquent Tax Suit, provided, in part:4
        3
          This statute was amended four times after the County filed its Delinquent Tax Suit. We address
this issue using the May 2012 through May 2013 version of the statute that was in effect at the time the
County filed its lawsuit.
        4
        This statute was amended six times after the County filed its Delinquent Tax Suit. Therefore,
we address this issue using the version of the statute that was in effect at the time the County filed the
                                                  -4-
           (b) It is the responsibility of the property owner to register the property
           owner’s name and address with the assessor of property of the county in
           which the land lies.

           (c) The delinquent tax attorney shall make a reasonable search of the public
           records in the offices of the assessor of property, trustee, local office where
           wills are recorded, and register of deeds and give notice to persons
           identified by the search as having an interest in the property to be sold. The
           court shall set a reasonable fee for this service.

Tenn. Code Ann. § 67-5-2502 (b), (c).

        Under the foregoing statutes, there are three methods for service of process in tax
lien suits: personal service, service by mail, or constructive service by publication.
Tenn. Code Ann. § 67-5-2415(a), (d), (e). Additionally, the delinquent tax attorney
attempting service “shall make a reasonable search of the public records in the offices of
the assessor of property, trustee, local office where wills are recorded, and register of
deeds and give notice to persons identified by the search as having an interest in the
property to be sold.” Tenn. Code Ann. § 67-5-2502(c). To ensure proper notice, the
property owner is responsible for registering her name and address with the assessor’s
office in the county in which her property is located. Tenn. Code Ann. § 67-5-2502(b).

       The Tennessee Supreme Court explained these statutes in Wilson v. Blount
County, 207 S.W.3d 741 (Tenn. 2006). In Wilson, Blount County filed suit to enforce a
tax lien on Dennis Wilson’s properties. Id. at 744. Mr. Wilson provided the assessor’s
office a P.O. Box as his mailing address. Id. The Blount County Sheriff’s Department
received two summonses to deliver to Mr. Wilson. Id. However, instead of delivering
the summonses, Captain Randall Mercks of the Sheriff’s Department sent a letter via
regular mail to Mr. Wilson’s P.O. Box number. Id. This letter explained that Blount
County initiated legal proceedings against Mr. Wilson related to delinquent property
taxes that required Mr. Wilson to be served with a summons. Id. The letter described
that Mr. Wilson could receive a copy of the summons by visiting the sheriff’s office
within ten days; otherwise, an “officer [would] be assigned to pursue other means of
service.” Id. The letter was never returned to the sheriff’s office, and Mr. Wilson never
visited the sheriff’s office. Thereafter, Captain Mercks pursued “other means of service”
himself. Id. Captain Mercks testified that he likely searched the telephone directory for
Mr. Wilson in an attempt to locate him. Id. However, no further action was taken, and
Captain Mercks returned the summons to the clerk’s office noting, “DILIGENT
SEARCH MADE AND NOT TO BE FOUND IN MY COUNTY.” Id. at 745.
Consequently, the chancery court issued an Order of Publication, entered a Default
Judgment against Mr. Wilson, and sold his properties. Id. Mr. Wilson did not receive

lawsuit.
                                                -5-
notice of the tax lien suit and sale until he found a note attached to his door two years
later, notifying him that his property had been sold. Subsequently, Mr. Wilson filed suit
to void the default judgment and to set aside the tax sale. Id.

       The Wilson Court found that Blount County did not satisfy the statutory
requirements for notice under Tennessee Code Annotated sections 67-5-2415 and 21-1-
203, and that Blount County’s notice did not comply with due process. The Wilson
Court explained that, because Blount County never served Mr. Wilson by mail or
personal service, the sufficiency of the notice depended on whether Blount County
complied with Tennessee Code Annotated section 21-1-203. Id. at 746. Tennessee Code
Annotated section 21-1-203(a) provides that personal service of process is dispensed with
when

        (1) . . . the defendant is a nonresident of this state;

        (2) . . . upon inquiry at the defendant’s usual place of abode, the defendant
        cannot be found so as to be served with process, and there is just ground to
        believe that the defendant is gone beyond the limits of the state;

        (3) . . . the sheriff makes return upon any leading process that the defendant
        is not to be found;

        (4) . . . the name of the defendant is unknown and cannot be ascertained
        upon diligent inquiry;

        (5) . . . the residence of the defendant is unknown and cannot be ascertained
        upon diligent inquiry;

        (6) . . . judicial and other attachments will lie, under this code, against the
        property of the defendant; and

        (7) . . . a domestic corporation has ceased to do business and has no known
        officers, directors, trustees or other legal representatives on whom personal
        service may be had.

Tenn. Code Ann. § 21-1-203(a). When the sheriff receives a summons, it is the sheriff’s
duty to “execute and return . . . the process . . . of the courts . . . with due diligence, when
delivered to the sheriff for that purpose . . . .” ). Tenn. Code Ann. § 8-8-201(a)(1).5
Additionally, “no sheriff shall return upon any writ that the person upon whom it is to be

        5
          This statute was amended twice after the County filed its Delinquent Tax Suit. We address this
issue using the August 2011 through June 2013 version of the statute that was in effect at the time the
County filed the lawsuit.
                                                 -6-
served is not to be found in the county, unless such sheriff has actually been at the place
of abode of such person.” Tenn. Code Ann. § 8-8-208 (emphasis added).

       In Wilson, Blount County argued that constructive service was proper, under
Tennessee Code Annotated section 21-1-203(a)(3), because Captain Mercks returned the
summonses explaining that Mr. Wilson was not to be found. Wilson, 207 S.W.3d at 746;
Tenn. Code Ann. § 21-1-203(a)(3). The Court disagreed finding that “the Blount County
Sheriff’s Department failed to exercise due diligence before making a return that [Mr.]
Wilson was not to be found” because Captain Mercks’s additional search was merely
looking through a telephone directory. Id. at 746-47. Due diligence required Blount
County to do more. Id. at 747. The Court suggested that “Captain Mercks could have
checked the tax records for a physical address, or he could have provided service by mail
at [Mr.] Wilson’s post office address.” Id. Further, the Court explained that “[w]hen the
sheriff makes a false return stating that a person is not to be found, the return will not
support constructive service by publication.” Id. (citing Willshire v. Frees, 201 S.W.2d
675, 677 (Tenn. 1947); Carlisle v. Corran, 2 S.W. 26, 28 (Tenn. 1886) (holding that
jurisdiction cannot be obtained by a false return which is properly challenged)).
Therefore, the Court concluded that Blount County failed to comply with the statutory
requirements for notice. Wilson, 207 S.W.3d at 748.

        We reach a similar conclusion here. Turning to the record, it is undisputed that
Ms. Owens never received personal service. She also never received service by mail
because both mailed summonses were returned to the County. Furthermore, neither
summons was mailed to her correct address. The address listed on the deed for Ms.
Owens’s property is “9410 Dexter Lane.” Her deed also states that tax bills shall be sent
to the same address. Additionally, the tax bill for 2011 states the “Taxpayer Mailing
Address” as “9410 Dexter LN.” Furthermore, Ms. Owens testified by affidavit that she
never contacted the assessor’s office requesting that mail be sent to any address other
than “9410 Dexter Lane.” Despite this information, the first summons was sent via
certified mail to “09410 Dexter LN” and was returned to the County as: “Not Deliverable
as Addressed, Unable to Forward.” After unsuccessful service of the first summons, the
County unilaterally changed Ms. Owens’s address to “9412 Dexter LN” and again
attempted to serve her at that address via certified mail. The second summons was
returned to the County and read: “Return to Sender, No Such Number.” In her affidavit,
Ms. Owens testified that she never received or rejected any mailings related to the
property tax lawsuit. Despite being notified by the post office that “no such number”
existed for “9412 Dexter LN,” Deputy Bowman attempted to personally serve Ms.
Owens with the third summons at “9412 Dexter LN.” Deputy Bowman indicated on his
return that he did not serve Ms. Owens and that “9412 Dexter LN” was a vacant lot. The
County never attempted service at “9410 Dexter Lane,” Ms. Owens’s actual address.

       The County failed to serve Ms. Owens either personally or by mail. Therefore, the
sufficiency of the County’s notice to Ms. Owens depends on whether the County
                                         -7-
complied with the statute governing constructive service by publication. See Wilson, 207
S.W.3d at 746. The County argues that constructive service was proper because it
attempted to serve Ms. Owens via certified mail twice and via personal service once. Ms.
Owens argues that constructive service was improper because the County never
attempted service at her correct address and did not act diligently to find her. The trial
court found, in part:

              [Ms. Owens] argues that the [C]ounty did not exercise diligent
       inquiry as to her residence because her warranty deed states to send Tax
       Bills to 9410 Dexter Lane. T.C.A. § 21-1-203[(a)](5). This [c]ourt
       disagrees. Attempting personal service or certified mail service to the 9410
       Dexter Lane address was one option for the [C]ounty to give notice but not
       the only method of notification reasonably calculated to provide notice.
       The [c]ourt determines the [C]ounty exercised diligent inquiry by mailing
       the summons by certified mail to 9412 Dexter Lane and by attempting
       personal service to 9412 Dexter Lane, because it was the address on record
       in the assessor’s office. T.C.A. § 67-5-2415, 67-5-2502(a)(3). Further, in
       compliance with T.C.A. § 21-1-203(a)(3), the sheriff made return upon
       leading process that [Ms. Owens] could not be located at the [p]roperty
       address on record at the assessor’s office.

        Respectfully, we disagree with the trial court. First, we conclude that the County
did not make a reasonable effort to provide Ms. Owens with notice of the proceedings.
Tenn. Code Ann. § 67-5-2502(c). The County never attempted service on Ms. Owens at
“9410 Dexter Lane,” the address listed on her deed and the address listed on her 2011 tax
bill. Instead, the County attempted service, via certified mail, at “09410 Dexter Lane.”
The trial court conceded that “09410 Dexter Lane” is not the same mailing address as
“9410 Dexter Lane.” When the first summons was returned, instead of attempting
service at “9410 Dexter Lane,” the County unilaterally changed Ms. Owens’s address in
its system to “9412 Dexter Lane” and attempted service via certified mail at that address.
When the second summons was returned to the County, despite having information that
“no such number” existed for “9412 Dexter LN,” Deputy Bowman attempted personal
service at “9412 Dexter Lane.” Upon discovering that “9412 Dexter Lane” was a vacant
lot, the County ended its search and sought to serve Ms. Owens via publication. None of
the methods employed by the County were reasonably calculated to provide Ms. Owens
notice because the County never attempted service at her correct address.6

       6
           Interestingly, the County changed Ms. Owens’s address in its system back to “9410 Dexter
Lane” after selling her property to Mr. Stiner. In its answer to Ms. Owens’s interrogatories, the County
states that “9410 Dexter Lane” is the “address of the [p]roperty as currently maintained in the County’s
records.” Furthermore, the Hamilton County Unofficial Property Card, filed as an exhibit to Ms. Owens’s
Statement of Undisputed Facts, states that Mr. Stiner owns the property located at “9410 Dexter Lane,”
and that Ms. Owens was the grantor/seller of that property.

                                                 -8-
        We also conclude that the trial court erred in finding that the County complied
with Tennessee Code Annotated section 21-1-203(a). The trial court found that “the
sheriff made return upon leading process that [Ms. Owens] could not be located at the
[p]roperty address on record at the assessor’s office.” As discussed, supra, Deputy
Bowman attempted to personally serve Ms. Owens at a vacant lot and made no further
attempts to contact her after discovering the lot was vacant. In this regard, Deputy
Bowman did not satisfy the due diligence requirement of Tennessee Code Annotated
section 8-8-201(a)(1). Furthermore, having never visited Ms. Owens’s “place of abode,”
Deputy Bowman executed a false return when he returned the summons stating that Ms.
Owens could not be located. Tenn. Code Ann. § 8-8-208. “When the sheriff makes a
false return stating that a person is not to be found, the return will not support
constructive service by publication.” Wilson, 207 S.W.3d at 747 (citing Willshire, 201
S.W.2d at 677; Carlisle, 2 S.W. at 28 (holding that jurisdiction cannot be obtained by a
false return which is properly challenged)).

       The trial court also concluded that the County was diligent in its attempts at
service because “9412 Dexter Lane” was the address on record in the assessor’s office.
We disagree. “9412 Dexter Lane” was the address on file with the assessor’s office
because the assessor’s office unilaterally changed Ms. Owens’s address in its system.
Ms. Owens never changed her address with the assessor’s office. Mailing and attempting
personal service at a vacant lot, which is not the address the defendant provided to the
assessor’s office, is not a method of notification that is reasonably calculated to provide
notice. The County and Deputy Bowman’s searches were neither reasonable nor diligent;
therefore, the constructive service by publication was ineffective to bring Ms. Owens
before the trial court. For these reasons, we conclude that the County failed to comply
with the statutory requirements for notice in a tax lien suit under Tennessee Code
Annotated sections 67-5-2415, 67-5-2502 and 21-1-203(a).

                             2. Due Process Requirements

       Ms. Owens also brought suit under the Due Process Clause of the United States
Constitution and the Tennessee Constitution. Therefore, we must determine whether her
procedural due process rights were violated. In Wilson, the Tennessee Supreme Court
explained that

      [t]he Due Process Clause of the Fourteenth Amendment of the United
      States Constitution requires that “deprivation of life, liberty or property by
      adjudication be preceded by notice and opportunity for hearing.” Mullane
      v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313 (1950); see also
      Martin v. Sizemore, 78 S.W.3d 249, 262 (Tenn. Ct. App. 2001) (“The Due
      Process Clause . . . and Tenn. Const. art. I, § 8 provide similar procedural
      protections and guarantees.”). The notice required by the Due Process
                                          -9-
       Clause is that which is “reasonably calculated, under all the circumstances,
       to apprise interested parties of the pendency of the action and afford them
       an opportunity to present their objections.” Mullane, 339 U.S. at 314. To
       effectuate the required notice, “[t]he means employed must be such as one
       desirous of actually informing the absentee might reasonably adopt to
       accomplish it.” Id. at 315. Significantly, “[w]here the names and post-
       office addresses of those affected by a proceeding are at hand, the reasons
       disappear for resort to means less likely than the mails to apprise them of its
       pendency.” Id. at 318.

Wilson, 207 S.W.3d at 748. Furthermore, in Mennonite Board of Missions v. Adams,
462 U.S. 791 (1983), the United States Supreme Court explained that “[n]otice by mail or
other means as certain to ensure actual notice is a minimum constitutional precondition to
a proceeding which will adversely affect the liberty or property interests of any party . . .
if its name and address are reasonably ascertainable.” Id. at 800.

        The United States Supreme Court more recently addressed proper notice and due
process requirements in Jones v. Flowers, 547 U.S. 220 (2006). In Jones, the plaintiff,
Gary Jones, owned a house on North Bryan Street in Little Rock, Arkansas, where he
lived with his wife until their divorce. Id. at 223. After their divorce, Mr. Jones moved
into an apartment, but his ex-wife remained in the house. Id. Mr. Jones continued
making mortgage payments. Id. After Mr. Jones paid off the mortgage, the property
taxes went unpaid. Id. The Commissioner of State Lands (“Commissioner”) mailed a
certified letter to Mr. Jones at the North Bryan Street address notifying him of his tax
delinquency, and his right to redeem the property. Id. Mr. Jones did not receive this
letter. The post office returned the unopened letter to the Commissioner, and it was
marked “unclaimed.” Id. at 224. Two years later, and a few weeks before the public sale
of Mr. Jones’s house, the Commissioner published a notice of public sale in the
newspaper. Id. No bids were submitted, and the Commissioner negotiated a private sale
of Mr. Jones’s property with Linda Flowers. Id. Again, the Commissioner sent a letter to
Mr. Jones, via certified mail, notifying him that his house would be sold if he did not pay
his taxes. Id. This letter also went “unclaimed.” Id. Flowers purchased the house and
delivered an unlawful detainer notice to the property, which was served on Mr. Jones’s
daughter, who then notified Jones of the tax sale. Id.

       Mr. Jones sued the Commissioner and Flowers for failure to provide notice of the
tax sale and his right to redeem, which resulted in the taking of his property without due
process. Id. Similar to our case, the Commissioner argued that the two unclaimed letters
were constitutionally adequate attempts at notice. Id. In Jones, the issue before the
Supreme Court was “whether the Due Process Clause requires the government to take
additional reasonable steps to notify a property owner when notice of a tax sale is
returned undelivered.” Id. at 225. The Court held “that when mailed notice of a tax sale
is returned unclaimed, the State must take additional reasonable steps to attempt to
                                          - 10 -
provide notice to the property owner before selling his property, if it is practicable to do
so.” Id. The Court explained that “a person who actually desired to inform a real
property owner of an impending tax sale of a house he owns would [take additional steps]
when a certified letter sent to the owner is returned unclaimed.” Id. at 229; see also
Mullane, 339 U.S. at 315. The Court explained that even though the Commissioner may
have made reasonable calculations to apprise Mr. Jones of the action and afford him the
opportunity to present his objections, it had no good reason to suspect that Mr. Jones had
received the notice. Jones, 547 U.S. at 230 (internal citation omitted); see also Mullane,
339 U.S. at 314.

       The Supreme Court concluded that the Commissioner should have taken
additional reasonable steps to notify Mr. Jones of the proceedings once it became aware
that the notice went undelivered. Jones, 547 U.S. at 234. The Court listed additional
reasonable steps the Commissioner should have taken to give Mr. Jones notice, among
them: (1) sending a letter via regular mail; and (2) posting notice on the front door of the
property. The Court reasoned that regular mail stood a better chance of reaching Mr.
Jones than certified mail because it did not require a signature. Id. at 234. Furthermore,
regular mail could be left at the property, unlike certified mail, which, if not received at
the property, must be retrieved from the post office. Id. at 234-35. Additionally, the
Court suggested posting a notice on the front door of the property as it “would increase
the likelihood that the owner would be notified that he was about to lose his property.”
Id. at 235. While these additional steps might place an added burden on the
governmental agency, the Supreme Court concluded that “the State is exerting
extraordinary power against a property owner-taking and selling a house he owns. It is
not too much to insist that the State do a bit more to attempt to let him know about it
when the notice letter addressed to him is returned unclaimed.” Id. at 239.

        Similarly, in Wilson, the Tennessee Supreme Court concluded that Blount
County’s mailing of a letter was “defective in providing notice because it was not
reasonably calculated to apprise Wilson of the tax lien suit and to give him an
opportunity to present his objections.” Wilson, 207 S.W.3d at 749 (citing Mullane, 339
U.S. at 315). The Court added that Blount County’s constructive service was also
inadequate because “[a]lthough Blount County had Wilson’s post office address, it never
attempted to send either [s]ummons [or] [n]otice through the mail.” Wilson, 207 S.W.3d
at 749.

       Jones, Mennonite and Wilson support our holding that the County’s attempts to
notify Ms. Owens of the Delinquent Tax Suit were constitutionally inadequate. We
acknowledge that the County attempted to serve Ms. Owens via certified mail twice;
however, neither attempt was mailed to Ms. Owens’s actual address. Furthermore, both
summonses were returned to the County, which put the County on notice that Ms. Owens
did not receive them. Additionally, Deputy Bowman’s attempt at personal service failed
because he did not visit Ms. Owens’s actual address. Instead, he visited a vacant lot.
                                        - 11 -
Thus, the two mailing attempts and the one attempt at personal service were defective in
providing notice because none were reasonably calculated to apprise Ms. Owens of the
tax lien suit and to give her an opportunity to present her objections. See Wilson, 207
S.W.3d at 749 (citing Mullane, 339 U.S. at 315). Both the Jones Court and the Wilson
Court explained that when the government is aware that notice to a defendant in a tax lien
suit has gone undelivered, the government is required to take additional reasonable steps
to serve process. Jones, 547 U.S. at 225; Wilson, 207 S.W.3d at 749. Here, the County
was notified that both attempts at certified mail went undelivered. Furthermore, the
County was on notice that “9412 Dexter Lane” was a vacant lot; yet the County did not
take the necessary additional steps to serve Ms. Owens beyond constructive notice. The
County did not put forth effort “such as one desirous of actually informing the absentee”
of the lawsuit. Mullane, 339 U.S. at 315. As discussed, supra, Deputy Bowman and the
County could have and should have taken further steps to locate Ms. Owens once they
discovered that the address on file was a vacant lot. The County could have sent a letter
via both certified and regular mail to Ms. Owens’s correct address, “9410 Dexter Lane.”
While he was at the vacant lot, Deputy Bowman could have easily gone to neighboring
properties to inquire about Ms. Owens’s address. He could have visited “9410 Dexter
Lane” to see if that was Ms. Owens’s correct address and could have posted a notice on
the front door of the property. While the County may argue that these additional steps
are a burden, “[a]gainst this interest of the [County] we must balance the individual
interest sought to be protected by the Fourteenth Amendment.” Mullane, 339 U.S. at
314. Therefore, we conclude that the County’s attempts to serve Ms. Owens did not
satisfy the notice requirement of the Due Process Clause. Service by publication also
failed to satisfy the minimum due process requirements because the County did not
provide “notice by mail or other means to ensure actual notice” when the County had
both the name and post office address for Ms. Owens. Wilson, 207 S.W.3d at 749
(internal citations omitted).7

        We are aware that Ms. Owens need not receive actual notice for due process to be
satisfied. Id. However, our “proper inquiry is whether the [C]ounty took such actions to
notify [Ms. Owens] as [were] ‘reasonably calculated to apprise [her]’ of the proceeding.”
Id. at 750 (citing Mullane, 339 U.S. at 314). Here, the County had access to Ms.
Owens’s correct mailing address because it was listed on the deed to her property. To
comply with the due process requirements, the County should have, at the very least,
mailed a summons to her correct address. Additionally, Deputy Bowman and the County
should have taken additional reasonable steps to find Ms. Owens and to notify her of the
proceeding once they discovered that “9412 Dexter Lane” was a vacant lot.


        7
         We note that the Jones Court observed that “‘chance alone’ brings a person’s attention to ‘an
advertisement in small type inserted in the back pages of a newspaper . . . and that notice by publication is
adequate only where ‘it is not reasonably possible or practicable to give more adequate warning.’” Jones,
547 U.S. at 237 (citing Mullane, 339 U.S. at 315, 317).
                                                   - 12 -
        In Wilson, the Tennessee Supreme Court explained that “[w]hen notice is due,
‘process which is a mere gesture is not due process.’” Id. (quoting Mullane, 339 U.S. at
315. The notice given in this case did not comply with Tennessee Code Annotated
sections 67-5-2415, 67-5-2502, or 21-1-203 because the County did not exercise due
diligence in attempting to reach Ms. Owens. Additionally, the notice did not comply
with due process because it was not reasonably calculated to apprise Ms. Owens of the
tax lien suit. For these reasons, we conclude that the County’s notice to Ms. Owens was
inadequate.

       In Rast v. Terry, 532 S.W.2d 552 (Tenn. 1976), the Tennessee Supreme Court
explained that

       [i]t is fundamental that suits to collect delinquent taxes are proceedings in
       rem; however, it is basic to their validity and vitality that the taxpayer be
       before the court by actual or constructive service of process. Naylor v.
       Billington, 378 S.W.2d 737, 740-41 (Tenn. 1964). These suits have as
       their objective the enforcement of tax liens, but not by confiscation. Where
       the taxpayer is not properly before the court the resulting decree and sale is
       a nullity as to him and may be assailed at any time. Tennessee Marble &
       Brick Co. v. Young, 163 S.W.2d 71 (Tenn. 1942). See also, Naylor, supra.

Rast, 532 S.W.2d at 555. Because the notice to Ms. Owens was inadequate the County
never obtained service of process on her. Therefore, Ms. Owens was not properly before
the trial court, and the order selling her property to Mr. Stiner and the resulting deed are
both null and void ab initio. All other issues are pretermitted.

                                     V. Conclusion

       For the foregoing reasons, we reverse the trial court’s order. The case is remanded
with instructions to the trial court to set aside the sale of Ms. Owens’s property and
declare her the fee simple owner, and for such further proceedings as may be necessary
and are consistent with this opinion. Costs of the appeal are assessed against the
Appellee, Kenneth Stiner, Sr., for all of which execution may issue if necessary.


                                                    _________________________________
                                                    KENNY ARMSTRONG, JUDGE




                                           - 13 -